


Exhibit 10.5
SEPARATION AGREEMENT


Agreement dated as of January 17, 2013, between Streamline Health Solutions,
Inc., a Delaware corporation, and Streamline Health, Inc., an Ohio corporation
(collectively, the “Company”), on the one hand, and Gary M. Winzenread, on the
other hand (“Employee”).


WHEREAS, Employee is currently employed as Senior Vice President and Chief
Operating Officer for the Company;


WHEREAS, Employee has at the request of the Company tendered his resignation to
the Company, and the Company has accepted such resignation, effective the Date
of Termination (as defined in Section 1 below); and


WHEREAS, the Company and Employee desire to set forth herein their mutual
agreement with respect to the matters addressed herein, including matters
pertaining to Employee’s cessation of his employment and positions with the
Company and Employee’s release of claims, all upon the terms set forth herein.


NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and Employee hereby agree as follows:


1.Termination of Employment. As of January 31, 2013 (the “Date of Termination”),
Employee will cease to be an officer, director or employee of the Company, its
subsidiaries, divisions, and current affiliated entities.


2.Payment of Accrued Amounts; Accrued Benefits; Equity Awards.


(a)The Company will on the next regular payroll date following the Date of
Termination pay to Employee all amounts due to Employee for earned salary and
paid time off through the Date of Termination. In addition, not later than 30
calendar days after the Date of Termination, the Company will reimburse the
Employee in accordance with the Company’s policies and procedures for all proper
expenses incurred by the Employee in the performance of his duties through the
Date of Termination.


(b)Employee’s rights to receive benefits accrued or payable under the Company’s
employee benefit plans will be governed by the terms of such plans.


(c)Stock options held by Employee as of the Date of Termination, which have
vested will remain exercisable in accordance with the terms of the 2005
Incentive Compensation Plan (hereinafter sometimes referred to as the “Plan”).


3.Post-Termination Benefits.



1


STRM winzenread sa1A

--------------------------------------------------------------------------------




(a)Severance Benefit. The Company will not later than May 1, 2013, pay Employee
the sum of $159,240. In addition The Company will recommend to the Compensation
Committee of the Board of Directors of the Company (whose discretion shall be
complete and whose determination shall be final) that Employee be awarded a full
non-equity bonus for the fiscal year of the Company ending January 31, 2013,
notwithstanding termination of his employment with the Company as provided
hereby.


(b)Stock options held by Employee as of the Date of Termination (as set forth in
Schedule 1 hereto), which have not vested will continue to vest and, along with
previously vested stock options, will remain exercisable in accordance with the
terms of the Plan through April 30, 2013, provided that on the date of vesting
or exercise, as the case may be, the Consulting Agreement of even date (the
“Consulting Agreement”) between Streamline Health, Inc., and Employee remains in
full force and effect. It is the intention of the parties that Employee’s
“service” with the Company for purposes of the Plan extend, unbroken, through
April 30, 2013 (provided as aforesaid), and that relevant Award Agreements (as
defined by the Plan) be deemed to be modified accordingly.


(c)Compliance with Agreement. Notwithstanding anything herein to the contrary,
if Employee breaches any obligations on his part to be observed or performed
under this Agreement and does not cure such breach (if curable) within 30
calendar days after receipt of written notice from the Company describing such
breach, Employee will forfeit any and all rights to the post-termination payment
to be made pursuant to subsection (a) above.


4.Federal and State Withholding. The Company will deduct from any compensation
payable by the Company to Employee the amount of all taxes required to be
withheld under applicable law with respect to such payments. For purposes of
determining all applicable tax withholdings, any compensation recognized by
Employee upon the exercise of Employee’s stock options in accordance with the
terms of the Plans and the amounts to be paid to Employee pursuant to Section
3(a) above will be treated as wages subject to all applicable withholding
requirements.


5.Return of Company Property. Promptly following the Termination Date (but in no
event later than ten business days following said date or the effective date of
termination of the Consulting Agreement, if later), Employee will return to the
Company all property of the Company in Employee’s possession or under Employee’s
control, including, but not limited to, any office, computing or communications
equipment, except for the Company-issue iPad and related accessories currently
in Employee’s possession, which Employee may retain..


6.Release of Claims.


(a)Employee, on behalf of himself and anyone claiming through him, including,
but not limited to, his past, present and future spouses, family members,
relatives, agents, attorneys, representatives, heirs, executors and
administrators, and the predecessors, successors and assigns of each of them,
hereby releases and agrees not to sue the Company, its divisions, subsidiaries,
affiliates, or other related entities (whether or not such entities are wholly

2


STRM winzenread sa1A

--------------------------------------------------------------------------------




owned) or the owners, officers, directors, agents, attorneys or representatives
thereof, or the predecessors, successors or assigns of each of them (hereinafter
jointly referred to as the “Company Released Parties”), with respect to any and
all known or unknown claims which Employee now has, has ever had, or may in the
future have, against any of the Company Released Parties for or related in any
way to anything occurring from the beginning of time up to and including the
Date of Termination, including, without limiting the generality of the
foregoing, any and all claims which in any way result from, arise out of, or
relate to, Employee’s employment by any of the Company Released Parties or the
termination of such employment, including, but not limited to, any and all
claims for severance or termination payments under any agreement between
Employee and any of the Company Released Parties, including the Employment
Agreement (as defined in Section 9 below), or any program or arrangement of any
of the Company Released Parties or any claims that could have been asserted by
Employee or on his behalf against any of the Company Released Parties in any
federal, state or local court, commission, department or agency under any fair
employment, contract or tort law, or any other federal, state or local law,
regulation or ordinance (as in effect or amended from time to time), including,
without limitation, the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Employee Retirement Income Security Act of 1974,
the Americans with Disabilities Act, the Family and Medical Leave Act, or under
any compensation, bonus, severance, retirement or other benefit plan; provided,
however, that nothing contained in this Section 7 will apply to, or release the
Company from (i) any obligation contained in this Agreement, or (ii) any
obligation which the Company may have to provide benefits to Employee under any
plans or programs of the Company which continue to be applicable to Employee,
except as otherwise expressly provided in this Agreement. Employee expressly
represents and warrants that he has not filed or had filed on his behalf any
claim against any of the Company Released Parties, and has not transferred or
assigned any rights or causes of action that he might have against any of the
Company Released Parties.


(b)
Employee acknowledges that:



(i)he has been advised by the Company, and has had the opportunity and time, to
consult with his own legal counsel concerning the provisions of and whether or
not to sign this Agreement;


(ii)he has been given adequate time within which to consider this Agreement and
determine whether to accept and sign this Agreement; and


(iii)he has seven calendar days following his acceptance and signing of this
Agreement to revoke this Agreement by delivering notice of revocation to the
Company.


7.Authority. Employee expressly represents and warrants that Employee is the
sole owner of the actual and alleged claims, demands, rights, causes of action
and other matters that are released herein; that the same have not been
transferred or assigned or caused to be transferred or assigned to any other
person, firm, corporation or other legal entity; and that Employee has the full
right and power to grant, execute and deliver the general release, undertakings
and agreements contained herein.

3


STRM winzenread sa1A

--------------------------------------------------------------------------------






8.Non-Admissions. Nothing in this Agreement is intended to or will be construed
as an admission by the Company or any of the other Company Released Parties that
any of them violated any law, interfered with any right, breached any obligation
or otherwise engaged in any improper or illegal conduct. The Company and the
other Company Released Parties expressly deny any such illegal or wrongful
conduct.


9.Confidentiality and Noncompetition. Employee agrees, on behalf of himself and
his affiliates, that he and his affiliates will as part of the consideration for
the emoluments extended to Employee pursuant to Section 3 above remain subject
to and bound by the restrictive covenants and acknowledgements included in the
Employment Agreement dated as of June 1, 2008 (the “Employment Agreement”)
between the Company and Employee, including, without limitation, the covenants
and acknowledgements included in Sections 7 and 9 of said agreement
(collectively, the “Restrictive Covenants”).


10.Nondisparagement. Employee will not, nor will he cause or assist any other
person to, make any statement to a third party or take any action which is
intended to or would reasonably have the effect of disparaging or harming the
Company or the business reputation of the Company; provided, however, that this
provision will not preclude such truthful disclosure or testimony as may be
required by a court of law, by any governmental agency having supervisory
authority over the business of the Company or by any administrative or
legislative body (including a committee thereof) with apparent jurisdiction to
order him to make such disclosure or provide such testimony.


11.Notices. All notices and other communications required or permitted hereunder
will be in writing and will be deemed given when (a) delivered personally or by
overnight courier to the following address of the other party hereto (or such
other address for such party as may be specified by notice given pursuant to
this Section) or (b) sent by facsimile to the following facsimile number of the
other parties hereto (or such other facsimile number for such parties as will be
specified by notice given pursuant to this Section), with the confirmatory copy
delivered by overnight courier to the address of such party pursuant to this
Section:


If to the Company, to:


Streamline Health Solutions, Inc.
1230 Peachtree Street NE, Suite 1000
Atlanta, Georgia 30309
Attn: Chief Executive Officer
Facsimile: (404) 446-0059


If to Employee, to:


Gary M. Winzenread
At the most recent address on file with the Company, currently:
7315 Charter Cup Lane
West Chester, Ohio 45069

4


STRM winzenread sa1A

--------------------------------------------------------------------------------




Facsimile: To be provided


12.Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability will not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.


13.Entire Agreement. This Agreement will constitute the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof; provided, however, that, notwithstanding the
foregoing, this Agreement will not supersede or preempt the Consulting Agreement
or the Restrictive Covenants of the Employment Agreement. Employee acknowledges
that the Company has not made any representations regarding the tax consequences
of payments under this Agreement and that Employee has had the opportunity to
consult Employee’s tax advisor, if any.


14.Successors and Assigns. This Agreement will be enforceable by Employee and
Employee’s heirs, executors, administrators and legal representatives, and by
the Company and its successors and assigns. Employee may not assign this
Agreement, and any such assignment will be null and void.


15.Governing Law. This Agreement will be governed by and construed and enforced
in accordance with the internal laws of the State of Ohio without regard to
principles of conflict of laws.


16.Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and Employee, and no course
of conduct or failure or delay in enforcing the provisions of this Agreement
will affect the validity, binding effect or enforceability of this Agreement.


17.Section 409A. All severance benefits provided under this Agreement are
intended to be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended, by complying with the separation pay exception as described in Treasury
Regulation §1.409A-1(b)(9).


18.Counterparts. This Agreement may be executed in two or more counterparts (and
delivered via facsimile transmission or email in pdf format), each of which will
be deemed to be an original and all of which together will constitute one and
the same instrument.



5


STRM winzenread sa1A

--------------------------------------------------------------------------------




19.Effectiveness. This Agreement will be deemed to take effect on the date that
follows by seven days the date that a copy of this Agreement is returned signed
by Employee to the Company; provided, however, that such return-date occurs
within the 21-day period following the date that appears in the first paragraph
of this Agreement; and provided, further, however, that the Company reserves the
right to suspend payment in whole or in part of the severance benefit referred
to in Section 3(a) above pending effectiveness (the time for which payments are
suspended to be added to the payment period specified in Section 3(a) if and
when effectiveness occurs).






IN WITNESS WHEREOF, the parties hereto have executed this Agreement.


STREAMLINE HEALTH, SOLUTIONS, INC.




By: _________________________________
        Robert E. Watson
        President and Chief Employee Officer


STREAMLINE HEALTH, INC.




By: _________________________________
        Robert E. Watson
        President and Chief Employee Officer
“Employee”




___________________________________
Gary M. Winzenread






6


STRM winzenread sa1A

--------------------------------------------------------------------------------




Schedule 1 – Employee’s Stock Options


Gary M. Winzenread
Grant Date
Type
Price


No. Granted
Exercised
Vested 1/31/13
Vested 4/30/13
Options:
5/21/2008
ISO
$
2.190


20,000
 
20,000
20,000
 
 
 
 
 
 
 
 
 
1/27/2009
ISO
$
1.800


51,862
 
51,862
51,862
 
 
 
 
 
 
 
 
 
4/7/2010
ISO
$
1.995


25,931
 
17,287
25,931
 
 
 
 
 
 
 
 
 
5/25/2011
ISO
$
2.000


102,000
 
56,660
65,159
 
 
 
 
 
 
 
 
 
 
 
 
199,793
-
145,809
162,952
 
 
 
 
 
 
 
 
Other:
3/31/2010
Restricted
$2.000
7,216
7,216
 
 
 
12/31/2011
Restricted
Bonus 2011
18,181
18,181
 
 




7


STRM winzenread sa1A